ON PETITION EOR RE-HEARING.
Per Curiam:
A claim was made in the brief of appellants, in the case of Whittier, Fuller & Co. v. Lighthouse et ux., one of the above consolidated cases, that the attorney’s fee of $165 had been twice taxed, and that the statutory fee of $10 had also been included in the judgment for costs. This statement was admitted in the brief of the respondent, and an offer of remittance of $175 was made in the brief. It appears now, however, by the petition, that this double taxation was remedied when the consolidated decree was entered in response to the judgment of this court, w7hen the cause w7as here before, but that the briefs on the present ap*471peal, which were the same briefs used on the first appeal, had not been corrected in this respect. Hence the court was misled in this particular. It also appears now, by a showing made by appellants, which was not called to the attention of the court upon the trial, that when the consolidated decree was entered a mistake of $30 was made in the computation, against the interests of the appellants, and as the respondent concedes the correctness of this statement, we think it but justice, this being an equity case, that this mistake should be rectified, although informally presented.
The opinion of the court heretofore filed will be corrected to the extent that the judgment of the lower court will be modified by deducting from the judgment obtained by the respondent the sum of $30, and as so modified it will be affirmed, the respondent to recover its costs in this court and the court below.